Name: 80/41/EEC: Commission Decision of 30 November 1979 on the granting by the Guidance Section of the EAGGF to the French Republic of a payment on account in respect of expenditure incurred during 1978 on aids for the less- favoured farming areas (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-01-18

 Avis juridique important|31980D004180/41/EEC: Commission Decision of 30 November 1979 on the granting by the Guidance Section of the EAGGF to the French Republic of a payment on account in respect of expenditure incurred during 1978 on aids for the less- favoured farming areas (Only the French text is authentic) Official Journal L 013 , 18/01/1980 P. 0047****( 1 ) OJ NO L 128 , 19 . 5 . 1975 , P . 1 . ( 2 ) OJ NO L 108 , 26 . 4 . 1976 , P . 21 . ( 3 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 4 ) OJ NO L 302 , 4 . 11 . 1976 , P . 19 . ( 5 ) OJ NO L 222 , 14 . 8 . 1976 , P . 37 . COMMISSION DECISION OF 30 NOVEMBER 1979 ON THE GRANTING BY THE GUIDANCE SECTION OF THE EAGGF TO THE FRENCH REPUBLIC OF A PAYMENT ON ACCOUNT IN RESPECT OF EXPENDITURE INCURRED DURING 1978 ON AIDS FOR THE LESS-FAVOURED FARMING AREAS ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/41/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 75/268/EEC OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 1 ), AS LAST AMENDED BY DIRECTIVE 76/400/EEC ( 2 ), AND IN PARTICULAR ARTICLE 13 THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 3 ), AS LAST AMENDED BY DIRECTIVE 76/837/EEC ( 4 ), AND IN PARTICULAR ARTICLE 21 ( 3 ) THEREOF , WHEREAS THE MEASURES TAKEN BY THE FRENCH REPUBLIC TO IMPLEMENT DIRECTIVE 75/268/EEC WERE THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 13 OF THE SAID DIRECTIVE AND TO ARTICLE 18 OF DIRECTIVE 72/159/EEC ; WHEREAS COMMISSION DECISION 76/627/EEC OF 25 JUNE 1976 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY MEMBER STATES PURSUANT TO DIRECTIVE 75/268/EEC ( 5 ) LAYS DOWN IN ARTICLE 5 ( 1 ) THAT THE COMMISSION , ACTING ON THE BASIS OF PARTICULARS CONTAINED IN THE APPLICATION FOR REIMBURSEMENT , SHALL MAKE A PAYMENT ON ACCOUNT OF 75 % OF THE AMOUNT REQUESTED ; WHEREAS THE APPLICATION FOR REIMBURSEMENT LODGED BY THE FRENCH REPUBLIC IN RESPECT OF AIDS GRANTED DURING 1978 FOR THE LESS-FAVOURED FARMING AREAS IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM ; WHEREAS THE TOTAL AMOUNT OF EXPENDITURE FOR THE YEAR 1978 COMES TO FF 390 030 995 BROKEN DOWN AS FOLLOWS : - UNDER TITLE II:FF 384 092 783 , - UNDER TITLE IV:FF 5 938 212 ; WHEREAS THE TOTAL AMOUNT OF REIMBURSEMENT REQUESTED COMES TO FF 97 439 948.75 ; WHEREAS THE MAKING OF A PAYMENT ON ACCOUNT FOR THE PERIOD IN QUESTION SHALL NOT PREJUDICE THE FINAL DECISION ON THE CONTRIBUTION FROM THE FUND FOR THE SAID PERIOD ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE MAKE A PAYMENT ON ACCOUNT OF 75 % OF THE SUM OF FF 97 439 948.75 I.E . FF 73 079 961.50 ; WHEREAS DECISION 76/627/EEC LAYS DOWN IN ARTICLE 2 THAT APPLICATION FOR REIMBURSEMENT CONCERNING TITLE III OF DIRECTIVE 75/268/EEC SHALL BE SUBMITTED ALONG WITH APPLICATIONS FOR REIMBURSEMENT OF EXPENDITURE ON DIRECTIVE 72/159/EEC ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PAYMENT ON ACCOUNT BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE FRENCH REPUBLIC DURING 1978 ON AIDS FOR THE LESS-FAVOURED FARMING AREAS SHALL BE FF 73 079 961.50 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 30 NOVEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT